 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    RODNEY BANKS,                                      Case No. 1:20-cv-00117-BAM (PC)
10                       Plaintiff,                      ORDER DENYING PLAINTIFF’S SECOND
                                                         APPLICATION TO PROCEED IN FORMA
11           v.                                          PAUPERIS AS MOOT
12    J. PELAYO, et al.,                                 (ECF No. 8)
13                       Defendants.
14

15          Plaintiff Rodney Banks is a state prisoner proceeding pro se and in forma pauperis in this

16   civil rights action pursuant to 42 U.S.C. § 1983.

17          On January 29, 2020, the Court granted Plaintiff’s application to proceed in forma

18   pauperis in this action pursuant to 28 U.S.C. § 1915. (ECF No. 7.) On February 3, 2020,

19   Plaintiff filed a second application to proceed in forma pauperis. (ECF No. 8.)

20          Since Plaintiff has already been granted leave to proceed in forma pauperis in this action,

21   Plaintiff’s second application is unnecessary. Accordingly, Plaintiff’s second application to

22   proceed in forma pauperis, (ECF No. 8), is HEREBY DENIED as moot.

23
     IT IS SO ORDERED.
24

25      Dated:     February 5, 2020                           /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
